POLEN, J.
Iaroslav Matlaga timely appeals after a jury convicted him of two counts of attempted second degree murder.1 We affirm his convictions because there is competent substantial evidence in the record that supports he was legally sane at the time of the offenses. However, we hold that the trial court abused its discretion in denying his motion to continue the sentencing hearing in order to obtain his medical records from the Ukraine. There was nothing in the record to suggest that he sought to delay the proceedings for any improper reason, or that the state would have been prejudiced by the granting of the continuance.
*923AFFIRMED in part; REVERSED in part and REMANDED for further proceedings.
SHAHOOD, J„ and GARDINER, ANA I., Associate Judge, concur.

. In this case, he was also charged with one count of attempted first degree murder, but the court declared a mistrial when the jury could not reach a verdict on this count. He was later recharged with this crime and subsequently convicted. However, this court reversed that conviction, holding that the trial court should have declared a mistrial when Matlaga sought a continuance to obtain his medical records from the Ukraine. Matlaga v. State, 758 So.2d 1138 (Fla. 4th DCA 2000).